At the outset I would like to express to Member States
my deepest gratitude — that of the Government and
people of Gabon — for the great honour and the
confidence shown in Gabon and in Africa through the
election of one of its sons to the lofty post of President
of the fifty-ninth session of the General Assembly. We
have long been familiar, Mr. President, with your
diplomatic skills and your personal dedication to the
cause of the United Nations system, and we have full
confidence that you will successfully discharge your
duties.
I wish to reiterate to your predecessor my sincere
congratulations on the work he accomplished during
his mandate.
To the Secretary-General, I wish to reaffirm my
confidence and the support of my country in the pursuit
of your action heading the United Nations.
Four years ago, we unanimously adopted the
Millennium Declaration (resolution 55/2). With
renewed energy and will, we have undertaken to
achieve a number of its goals by the year 2015: in
particular, to reduce poverty and hunger, to combat
HIV/AIDS, malaria and tuberculosis, and to establish a
global partnership for development.
Achieving these goals will clearly require a
strong political impetus on our part. That is why I hail
the initiative of convening a United Nations summit
dedicated, inter alia, to the implementation of the
Millennium Goals, and scheduled for 2005 in New
York. The major disparities which come to light daily
between the rich and the poor countries evoke serious
concern. We cannot reconcile ourselves to the despair
which would result from failure. The African States,
for their part, reject such an inevitability; they are
becoming involved in the prevention and resolution of
the conflicts undermining their continent, are settling
into good governance and are making efforts to
implement the New Partnership for Africa’s
Development (NEPAD).
At the same time, the international community,
the Group of Eight countries and the specialized
institutions of the United Nations system, including the
Bretton Woods institutions, have a moral obligation to
translate into concrete action their commitments to
support Africa’s development. That development
naturally hinges on the maintenance of international
peace and security throughout the African continent.
Our determination in that respect is unequivocal.
Such is the case in Côte d’Ivoire, where the peace
process was relaunched at the Accra summit in July
2004. The same holds true for the decision of the
African Union to play an active role in the resolution
of the crises in Darfur, Burundi, Liberia, Sierra Leone
and the Democratic Republic of the Congo. The
support provided by the United Nations in those
countries and the role played by the Secretary-General,
Mr. Kofi Annan, must be commended.
Moreover, we welcome the prospects for a more
effective contribution by the United Nations in the
process of the reconstruction of Iraq and support for
the political transition under way there. It is indeed
vital for regional stability and for peace that Iraq once
again become a normally functioning State with stable
institutions.
In the lengthy conflict between the State of Israel
ad the Palestinian people, the restoration of lasting
peace will be possible only at the negotiating table. It
also depends on the reactivation of the road map.
In this case, as in many others, such as the war on
international terrorism, United Nations action must be
more effective. The decisions of the Security Council
will then be decisive in the settlement of such
conflicts.
Given the numerous crisis situations throughout
the world, the role of the Security Council in the
maintenance of international peace and security has
continued to grow. Its field of action, in terms of its
decisions, has gradually expanded, and the human,
material and financial resources required for their
implementation have increased.
To cope with these situations, a significant
number of States must participate in its action. That
requires an expansion of the membership of the
Security Council, in both categories — permanent and
non-permanent.
16

Need I recall that in 1977, from this very rostrum,
I drew the Organization’s attention to the need to
provide a seat for Africa in the Security Council. It is
indeed paradoxical that Africa is still not counted
among the permanent members, even though the bulk
of the Council’s decisions directly involve Africa. We
therefore must adapt the Security Council to the
changing realities of our world. Its reform must be
given high priority at this session.
Beyond that, our efforts at reform must have as
their ultimate objective the strengthening of the action
of the entire United Nations system in the areas
identified during the Millennium Summit in 2000.
Striving to achieve these shared goals, Africa is
increasingly shouldering its share of responsibility.
Shared and intensive solidarity on the part of countries
with greater resources is more than ever required. What
is at stake today is the survival of millions of
individuals throughout the world.
Poverty — one of the root causes of political,
economic and social instability, which are sources of
armed conflict — must be eradicated.
Therefore, we must implement, here and now, the
commitment we have undertaken to change the course
of our shared history. Let us together nurture the hope
of a better destiny — the hope that we can think and
act in a different manner, in order to provide present
and future generations with genuine reasons for hope.